Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 10/13/2021 in which claims 1-6 and 8-20 are currently pending. Claims 1, 8-14, 19, and 20 are being examined while claims 2-6 and 15-18 are considered withdrawn.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/28/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0041778) in view of Sarwer (US 2021/0306673).

As to claim 19, Zhang teaches a computer system for video coding, the computer system comprising:

one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including ([0046]-[0050]):

receiving code configured to cause the one or more computer processors to receive video data ([0046]-[0050]);

determining code configured to cause the one or more computer processors to determine a directionality of a sample block of the received video data, the directionality corresponding to a descriptor ([0133]-[0138] and TABLE 2 – geometry transformation-based ALF (GALF) based on a directionality of a block; also see [0140]-[0141] and TABLE 3);

applying code configured to cause the one or more computer processors to apply a geometric transformation based on the determined directionality ([0133]-[0138] and TABLE 2 – geometry transformation-based ALF (GALF) based on a directionality of a block; also see [0140]-[0141] and TABLE 3);

and decoding code configured to cause the one or more computer processors to decode the video data based on the applied geometric transformation ([0060]-[0062] and [0080]-[0082]).

Zhang does not teach applying a geometric transformation in which filter coefficients of a cross-component filter are transformed based on the determined directionality.

However, Sarwer teaches applying a geometric transformation in which filter coefficients of a cross-component filter are transformed (see FIGs. 6, 7, and 9 and [0113]-[0114], [0120]-[0121], and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s system with Sarwer’s system in order to provide features that improve on the deficiencies of the conventional video coding technologies. For example, some embodiments of this disclosure provide different shapes for CCALF, which can improve the compression performance. Some embodiments of this disclosure provide modified design of shifting parameters of CCALF, which can make the virtual boundary processing of ALF and CCALF consistent. To achieve a consistent design between ALF and CCALF processes, in some embodiments, a single clipping operation can be used during the CCALF process (Sarwer; [0119]).

As to claims 1 and 20, the apparatus of claim 19 comprises all the elements and performs all the steps of the method of claim 1 and the non-transitory computer readable medium of claim 20. Therefore, claims 1 and 20 are rejected similarly as claim 20.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sarwer and further in view of Zhang-II (US 2018/0288441).

As to claim 8, the combination of Zhang and Sarwer does not teach wherein based on the directionality of the block being identified by edge direction, the filter coefficients or reconstructed samples in the filter support region are rotated based on the identified edge direction.

However, Zhang-II teaches wherein based on the directionality of the block being identified by edge direction, the filter coefficients or reconstructed samples in the filter support region are rotated based on the identified edge direction ([0096]-[0101] and [0133]-[0139]).



As to claim 9, the combination of Zhang, Sarwer, and Zhang-II teaches wherein the target direction only includes one single direction (Zhang; [0141], [0158]-[0160], and [0174]; Zhang-II; [0061]-[0063], [0127]-[0130], and [0133]-[0139]).

As to claim 11, the combination of Zhang, Sarwer, and Zhang-II teaches wherein target directions include multiple directions (Zhang; [0141], [0158]-[0160], and [0174]; Zhang-II; [0061]-[0063], [0127]-[0130], and [0133]-[0139]).

Allowable Subject Matter

Claims 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10/13/2021 have been fully considered but they are moot in light of the new grounds of rejection incorporating the Sarwer reference.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482